internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 2-plr-114822-03 date date legend x a b c d e f state d1 plr-114822-03 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting that the service grant x an extension of time pursuant to sec_301 of the procedure and administration regulations to file a form_8832 entity classification election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes and relief under sec_1362 of the internal_revenue_code the information submitted states that x is a domestic limited_liability_company formed under the laws of state on d1 a b c d e and f the members of x intended to elect to treat x as an association_taxable_as_a_corporation and to then elect to treat x as an s_corporation with both elections effective d1 however x failed to timely file both the form_8832 and the form_2553 election by a small_business_corporation sec_301_7701-3 provides guidance on the classification of a domestic eligible_entity for federal tax purposes generally a domestic eligible_entity with two members is classified as a partnership unless the entity elects otherwise to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file a form_8832 with the service_center designated on that form sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can be effective up to seventy-five days prior to the date the form is filed or up to twelve months after the date on which the form is filed sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government plr-114822-03 sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time until days from the date of this letter to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes effective d1 with the appropriate service_center x should make that election by filing form_8832 with the relevant service_center a copy of this letter should be attached to the form_8832 a copy is enclosed for that purpose in addition we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation effective d1 accordingly provided that x makes the above-mentioned election to be treated as an association and makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective d1 within days following the date of this letter then such election will be treated as timely made for d1 a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
